Citation Nr: 0530819	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  04-13 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for tinea 
versicolor of the chest, arms, and back, currently evaluated 
as 10 percent disabling.

2.  Entitlement to service connection for skin cancer, 
claimed on a direct basis and as secondary to the service-
connected tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to June 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in April 2002 and 
September 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.

In May 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran is seeking an increased evaluation for his 
service-connected tinea versicolor.  He essentially contends 
that his skin disorder affects a greater portion of his body 
than is contemplated by the 10 percent rating currently 
assigned under 38 C.F.R. § 4.118, Diagnostic Code 7813 
(2005).

The veteran is also seeking service connection for skin 
cancer, which he believes developed secondary to his service-
connected tinea versicolor.  Alternatively, he contends that 
his skin cancer is directly related to a sunburn sustained 
while on active duty.

During his May 2005 personal hearing before the undersigned, 
the veteran reported that he had recently received treatment 
for his skin problems at the VA Medical Center (MC) in 
Boston, and that he had been previously treated at the VAMC 
in Bedford, Massachusetts.  He explained that he had been 
going to VA on an average of three or four times per year for 
some time, and that he had first received treatment from VA 
for skin problems shortly after his separation from service 
in 1972.

The Board notes that the only VA treatment records currently 
associated with the claims folder are from a psychiatric 
admission in November 2001.  Consequently, the Board finds 
that this case must be remanded so that all VA treatment 
records can be obtained from the VA facilities in Boston and 
Bedford since 1972.  

During his personal hearing, the veteran also reported 
receiving treatment for the claimed skin cancer at the Lahey 
Clinic in Burlington, Massachusetts.  Although the record 
reflects that the RO issued a letter to that facility 
requesting copies of the veteran's treatment records in 
December 2001, there is no indication that a response was 
received or that any follow-up requests were issued by the 
RO.

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA is required to make reasonable efforts to obtain 
relevant records that the veteran has identified and 
authorized VA to obtain.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  See 38 U.S.C.A. §§ 5103, 5103A, (West 2002 & Supp. 
2005); see also 38 C.F.R. § 3.159 (2005).

In accordance with the provisions of the VCAA, the Board 
finds that the RO should undertake further efforts to obtain 
all available treatment records pertaining to the veteran 
from the Lahey Clinic.

While this case is in remand status, the veteran should be 
provided another opportunity to identify any additional 
health care providers who treated him for his service-
connected tinea versicolor and/or his claimed skin cancer.

Furthermore, the Board points out that the VCAA, subsequent 
implementing regulations, and case law require VA to provide 
notice that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
a claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide; and require (4) that VA 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 U.S.C.A. 
§ 5103(A); 38 C.F.R. §3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Board is unable to find any indication that 
the veteran was issued an appropriate VCAA notice letter as 
to the claim of entitlement to an increased evaluation for 
the service-connected tinea versicolor.  Consequently, on 
remand, the RO should provide the appellant with an 
appropriate VCAA letter.

The Board notes that, in May 2003, the veteran underwent a VA 
dermatology examination to determine the current severity of 
his tinea versicolor.  During the March 2004 hearing, it was 
noted that the veteran's disability became more severe during 
summer months, and his accredited representative expressed 
concern that the May 2003 examination was not conducted 
during a period of exacerbation of the service-connected 
disability.  For this reason, the representative suggested 
that the veteran be provided with another VA examination.

In light of these concerns, the Board finds that an 
additional VA examination is necessary to determine the 
current nature and extent of the service-connected tinea 
versicolor.  If possible, the examination should be conducted 
during a period of exacerbation of the veteran's skin 
disorder.  See Ardison v. Brown, 2 Vet. App. 405 (1994).

Accordingly, this case is remanded for the following actions:

1.  The RO must provide the appellant 
with VCAA notification with respect to 
both issues on appeal.  Specifically, a 
letter should inform him of any 
information and evidence not of record 
(1) that is necessary to substantiate the 
claims, (2) that VA will seek to provide, 
and (3) that the claimant is expected to 
provide; and that (4) he should provide 
any evidence in his possession that 
pertains to the claims.

2.  The RO should also ask the veteran to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for his service-
connected tinea versicolor and/or his 
claimed skin cancer.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider identified.  He 
should also be specifically asked that a 
new release form be signed and returned 
for the Lahey Clinic.  When the veteran 
responds, the RO should obtain records 
from each health care provider the 
veteran identifies, to include the Lahey 
Clinic.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, the RO 
should inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.

3.  The RO should obtain copies of all VA 
treatment records from the VAMCs in 
Bedford, Massachusetts, and Boston, 
Massachustts, concerning treatment of the 
veteran's service-connected tinea 
versicolor and/or claimed skin cancer 
from 1972 to the present time.  All 
records obtained should be associated 
with the claims folder.

4.  Once the foregoing development has 
been completed, the RO should schedule 
the veteran for VA dermatology 
examination to determine the current 
severity of the service-connected tinea 
versicolor.  If possible, the examination 
should be conducted during a period of 
exacerbation of the veteran's skin 
disorder.  The claims folder should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated testing should be undertaken in 
this regard.  The examiner should state 
whether the veteran suffers from 
exfoliation, crusting, exudation or 
itching, extensive lesions, or systemic 
or nervous manifestations.  In rendering 
this opinion, the examiner should also 
state the percentage of the body affected 
(exposed/unexposed) by folliculitis with 
tinea pedis; and note any topical or 
systematic therapies used, such as 
corticosteroids or other 
immunosuppressive drugs, and the duration 
of the therapies.

The examiner should also be asked to 
provide an opinion as to the nature and 
etiology of the claimed skin cancer, 
which has been reported as basal cell 
carcinoma.  In particular, the examiner 
should comment on whether it is at least 
as likely as not (i.e., to at least a 50-
50 degree of probability) that the 
claimed skin cancer is related to the 
service-connected tinea versicolor.  The 
examiner should also comment on whether 
it is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that the claimed skin cancer is related 
to any incident of military service.

5.  Thereafter, the RO should review the 
issue on appeal as listed on the title 
page of this REMAND.  If any benefit 
sought on appeal remains denied, the 
appellant should be provided with an 
appropriate supplemental statement of the 
case.  After appropriate review the case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

